CaseCa
     2:19-cv-17865-MCA-LDW    Document 206 Filed 08/31/21 Page 1 of 8 PageID: 24263
       se 2:19-cv-17865-MCA-LDW Document 205-1 Filed 08/25121
                                                              Page 1 of 8 PageD: 24250



       SILLS CUMMIS & GROSS P.C
                                      .
      Jaimee Katz Sussner, Esq.
      Joshua N. Howley, Esq.
      One Riverfront Plaza
      Newark, New Jersey 07102
      (973) 643-7000
      A ttorneys for Court-Appointed Receive
                                             r
      Colliers International NJ. LLC

                                 UNITED STATES DISTRICT CO
                                                           URT
                                    DJSTRICT OF NEW JERSEY

                                                 x
     U.S. BANK NATIONAL ASSOCIA
                                   TION,             Civil Action No. I 9-cv- 17865 (MC
     AS TRUSTEE FOR THE REGISTER                                                        A)(LDW)
                                    ED
     HOLDERS OF WELLS FARGO
     COMMERCIAL MORTGAGE
     SECURITIES, INC., MULTIFAMIL
                                   Y                    RuvuSuORDER DIRECTIN
     MORTGAGE PASS-THROUGH                                                         G
     CERTIFICATES, SERIES 2018-5                        RECEIVER TO DEPOSIT SURPL
                                 B51,                                             US
                                                         FUNDS INTO THE TREASURY
     and                                                         REGISTRY

    U.S. BANK NATIONAL ASSOCIA
                                 TION,
    AS TRUSTEE FOR THE REGISTER
                                  ED
    HOLDERS OF WELLS FARGO
    COMMERCIAL MORTGAGE
    SECURITIES. INC. MULTIFAMIL
                                Y
    MORTGAGE PASS-THROUGH
    CERTIFICATES, SERIES 2018-S855
                                   .
    and

    U.S. BANK NATIONAL ASSOCIA
                                 TION,
    AS TRUSTEE FOR THE REGISTER
                                  ED
    HOLDERS OF WELLS FARGO
    COMMERCIAL MORTGAGE
    SECURITIES, INC. MULTIFAMIL
                                Y
    MORTGAGE PASS-THROUGH
    CERTIFICATES, SERIES 2018-S857
                                   ,
    and

    U.S. BANK NATIONAL ASSOCIA
                               TION,
    AS TRUSTEE FOR THE REGISTER
                                ED
    HOLDERS OF J.P. MORGAN CHAS
                                E
4 Case 2:19-cv-17865-MCA-LDW Document 206 Filed 08/31/21 Page 2 of 8 PageID: 24264
    Case  2:19-cv-17865-MCA-LDW Document 205-1 Filed 08/25/21 Page
                                                                   2 of 8 PagelD: 24251



       COMMERCIAL MORTGAGE SECURITIES
       CORP. MULTIFAMILY MORTGAGE
       PASS-THROUGH CERTIFICATES SERIES
       2018-S858,

       and

       WILMINGTON TRUST, NATIONAL
       ASSOCIATION, AS TRUSTEE FOR THE
       REGISTERED HOLDERS OF CREDIT
       SUISSE FIRST BOSTON MORTGAGE
       SECURITIES CORP. MULTIFAMILY
       MORTGAGE PASS-THROUGH
       CERTIFICATES, SERIES 20I9-SB61,

       and

       U.S. BANK NATIONAL ASSOCIATION,
       AS TRUSTEE FOR THE REGISTERED
       HOLDERS OF J.P. MORGAN CHASE
       COMMERCIAL MORTGAGE SECURITIES
       CORP. MULTIFAMILY MORTGAGE
       PASS-THROUGH CERTIFICATES, SERIES
       2019-S864,

       and

       OREC NJ, LLC.

       and

       THREE LINE-NJ1, LLC,

                              Plaintiffs,

                  V.


       LENOX TEMPLE LLC, LENOX LIBERTY
       LLC, LENOX HUDSON LLC.
       HACKENSACK NORSE LLC,
       ENGLEWOOD FUNDING LLC,
       PLAINF1ELD NORSE, LLC, POST
       AVENUE VENTURES. LLC, FLR
       VENTURES LLC, BROOKLAWN NORSE,
       LLC. PENN NORSE LLC. GARFIELD
       NORSE LLC, ELIZABETH NORSE LLC,
       SUSSEX NORSE LLC, CLIFTON FL



                                            2
    Case 2:19-cv-17865-MCA-LDW Document 206 Filed 08/31/21 Page 3 of 8 PageID: 24265
4     Case 2:19-cv-17865-MCA-LDW Document 205-1 Filed 08/25/21 Page 3 of PagelD:
                                                                        8        24252



         VENTURES LLC, BAYONNE
         BROADWAY NORSE LLC, 137-139 THIRD:
         NURSE LLC, PASSAIC NURSE LLC,
         PERTH NB VENTURES LLC. 2680
         KENNEDY VENTURES LLC. FEDERAL
         HOME LOAN MORTGAGE CORP., and
         SETH LEVINE,

                                      Defendants.
                                                       x
         JLS EQUITIES, LLC A NEW YORK                  : Civil Action No. 19-cv-17615 (MCA)(LDW)
         LIMITED LIABILITY COMPANY.,

                                      Plaintiff.

                       vs.

         LENOX HUDSON, LLC, LENOX TEMPLE,:
         LLC. RIVER FUNDING. LLC, TEANECK
         PLAZA VENTURES. LLC. SETH LEVINE,
         and SHIRA LEVINE,

                                      Defendants.
                                                       x

                             ORDER DIRECTJNG DEPOSIT OF SURPLUS FUNDS

               THIS MATTER having been opened by Colliers International NJ LLC, the Court-Ordered

         Receiver (the “Receiver” or “Colliers”) for the properties that are the subject of the above-

        referenced actions, by and through its undersigned attorneys, Sills Cummis & Gross P.C. (“SCG”),

        for an entry of an Order authorizing and directing Colliers to deposit surplus funds in the amount

        of $632.10 in connection with the property located at 107-109 Hudson Street, Hackensack, NJ

        07601 (the “107-109 Hudson St Properfr’), previously owned by Defendant Lenox Hudson

        LLC (“Lenox Hudson”); and

               WHEREAS, Colliers was the Court-Appointed Receiver for the 107-109 Hudson St.

        Property, pursuant to Orders of the Court entered (I) in US. Bunk National Association, as Trustee

        v. Lenox Temple LLC, et at, Civil Action No. I 9-cv- 17865 (the “US Bank Action”) on September



                                                           3
Case 2:19-cv-17865-MCA-LDW Document 206 Filed 08/31/21 Page 4 of 8 PageID: 24266
  Case 2:19-cv-17865-MCA-LDW                 Document 205-1           iIed 08/25/21         Page 4 of 8 PegelD: 24253



     13, 2019 (ECF #5). and amended on Decernber4. 2019 (ECF #46), and (ii)JLS Equities
                                                                                        LLCv.
     River Funding LLC, et aT, Civil Action No. 19-cv-l7615-MCA-LDW (the “JLS Action
                                                                                     ,” and
     together with the US Bank Action, the “Actions”) on September 12. 2019 (ECF ft 7). and amended

     on December 4, 2019 (ECF # 52) (together, the “Receiver Order”); and

             WHEREAS. pursuant to Orders entered in the US Bank Action (ECF #140) and the JLS

     Action (ECF #141) on April 7, 2021 (together, the “Sale Order”), the Court approved
                                                                                         the
     Receiver’s Motion to, inter aiTh, (i) sell the 107-109 Hudson St Property free and clear nfall
                                                                                                    liens,
     claims and encumbrances of any Interested Parties, pursuant to the PSA between the Receiver
                                                                                                 and
     Buyer,’ (ii) authorized the Receiver to distribute the netproceeds from the Sale, and (iii) authorized

     the Receiver to deposit any surplus proceeds with the Court; and

             WHEREAS, no Interested Party has appealed the Sale Order, the Closing on the Sale of

     the Subject Properties was held, the Sale consummated on May 27, 2021, and title to the 107-109

     Hudson St. Property has been transferred to the Buyer; and

             WHEREAS, pursuant to the Sale Order and PSA, the Buyer has assumed all

     responsibilities and liabilities for the ownership and operation of the Subject Properties following

     the Closing: and

             WHEREAS, on July 6, 2021, the Court approved and entered a Consent Order directing

    the Receiver to. inter aiTh, submit its final accounting for review and approval by this Court for

     the 107-109 Hudson St. Property (the “Consent Order”) (ECF # 169); and

             WHEREAS, on August 6. 2021. the Receiver submitted its final accounting the 107-109

     Hudson St. Property, as well as the properties located at (i) 54-78 Temple Avenue, Hackensack,

    New Jersey 07601 (the “54-78 Temple Ave. Property”), previously owned by Defendant Lenox



      Unless otherwise indicated, all defined terms shall have the meaning ascribed to iheni in the Sale Order.



                                                               4
                                                                                   ___,




Case 2:19-cv-17865-MCA-LDW Document 206 Filed 08/31/21 Page 5 of 8 PageID: 24267
  Case 2:19-cv-17865-MCA-LDW Document 205-1 Filed 08/25/21 Page 5 of 8 PagelD
                                                                              : 24254



         Temple LLC (“Lenox Temple”), (ii) 406-444 Liberty Street. Little Ferry, NJ 07643 (the
                                                                                               ‘406-444
         Liberty St. Property”), previously owned by Defendant Lenox Liberty LLC (“Lenox Liberty”),

         (iH) 88 McKinley Street. Hackensack, NJ 07601 (the “88 McKinley St. Property”), previo
                                                                                                usly
         owned by Defendant Hackensack Norse LLC (“Hackensack Norse”), and (iv) 170 South
                                                                                          Park
     Street, Hackensack, NJ 07601 (the “170 South Park St. Property”), previously owned
                                                                                        by Defendant
     Hackensack Norse2 (the “Final Accounting”) (ECF # 195); and

               WHEREAS. no Interested Parties filed objections to the Final Accounting, and, by virtue

     of the Sale Order and the Consent Order, Colliers has been discharged as the Receiver with
                                                                                                respect
     to Subject Properties, only: and

               WHEREAS, following Colliers’ discharge as the Receiver for the Subject Properties, it

     received a refund check for the 107-109 Hudson St. Property from PSE&G for prior utility

     payments in the amount of six hundred and thirty-two dollars and ten cents ($632.10) (the “PSE&G

     Refund”)3; and

               WHEREAS. Colliers seeks to deposit the PSE&G Refund as surplus with respect to the

     107-109 Hudson St. Property with the District Court of New Jersey’s Treasury Registry
                                     °
               IT IS. on this             day of                                        2021, ORDERED that:

                       1.       In accordance with Paragraph 12 of the Sales Procedure Order, and

     Paragraph 5 of the Sale Order, Paragraph I of the Consent Order, and pursuant to Fed. R. Civ. P.

     67 and L. Civ. R. 67.1, the Receiver shall submit, and the Clerk of Court shall deposit into the non-

     interest bearing Court Registry, the PSE&G Refund totaling $632.10, which amount shall be




     2
      The 54-78 Temple Ave. Property, 406-444 Liberty St. Property, 107-109 Hudson St. Property, 88 McKinley
                                                                                                                    St.
     Property, and U0 South Park St. Property shall be collectively referred to herein as the “Subject Properties”).
      A copy of the PSE&G Refund check is attached hereto as Exhibit A.



                                                               5
    Case 2:19-cv-17865-MCA-LDW Document 206 Filed 08/31/21 Page 6 of 8 PageID: 24268
      Case
‘          2:19-cv-17865-MCA-LDW Document 205-1                 Filed 08125/21    Page 6 of 8 PagelD: 24255



         distributed by the Court upon application of any Interested Party, in accordance with
                                                                                               the amount
         and priority of the parties’ liens and encumbrances upon each of the Subject Proper
                                                                                             ties.
                        2.      A copy of this Order shall be sened upon all parties to the Actions and all

         Interested Parties within seven days of the date hereof.




                                                             HON. MADEKINE CDX ARLEO, U.S.D.J.



                                                               7!




                                                         6
Case 2:19-cv-17865-MCA-LDW Document 206 Filed 08/31/21 Page 7 of 8 PageID: 24269
  Case 2:l9-cv-17865MCA[DW Document 205-1 Filed 08/25/21 Page
                                                              7 of 8 PageiD: 24256




                   Exhibit A
              Case 2:19-cv-17865-MCA-LDW Document 206 Filed 08/31/21 Page 8 of 8 PageID: 24270
    &QQ•aec
                Case 2:iipWW Document 205-1 Filed 08/25/21 ggageID: 24257

                     Public Service Electric and Gas Company                                 Page 1 of 1
                     P. 0. BOX 330                                                           DATE       07128(2021
                     NEWARK, NJ 07101




I
                                                                                                                                          I


                      .OPSEG
                                                                  The Bank of New Yock (Oeaware)
                                                                         Newadc, Delaware
                                                                CUSTOMER REFUND ACCOUNT                0009901499194
                                                                PURPOSE OF REPUNO:    A                                     62-351311
                    Public Service Elect,ic   end Gas Company   ACCOUNT NUMBER: 0006655185106
                    P. 0. BOX 330
                    NEWARK, NJ 07101                                N                          DATE             NET AMOUNT
                                                                                           0712812021              $632.10

    PAY EXACTLY     Six Hundred Thirty Two And 101100 Dollars

                    LENOX HUDSON LLC                                 95
                    COWERS INTERNATIONAL NJ LLC
    TO THE          300 INTERPACE PARKWAY BLDG C FL
    ORDER OF        PARS IPPANY, NJ 07054

                                                                                                    AUThOC S1O*4AT1

                                                                                       mMsTut .tS .mUlc.Wl,*flt,’<J,’, .toc.ea
                                                                                                                               nnnwTh,a


                    ‘i’99oL.99L9ii’              ‘:03LLDD3SL’: 030095fl08l1’
